Citation Nr: 1536253	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint/disc disease of the lumbosacral spine, L3-4 through L5-S1.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity associated with degenerative joint/disc disease of the lumbosacral spine, L3-4 through L5-S1.

3.  Entitlement to an effective date prior to November 1, 2011, for assignment of a  20 percent rating for radiculopathy of the left lower extremity associated with degenerative joint/disc disease of the lumbosacral spine, L3-4 through L5-S1.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which assigned a higher (20 percent) rating for the Veteran's service-connected sacrolumbar spine disability, effective September 14, 2009.  Jurisdiction is with the RO in New York, New York.

In August 2010, the Veteran raised the issue of entitlement to a TDIU, which the RO considered and denied in a January 2015 rating decision.  The Board also notes that, in July 2014, the RO granted service connection for lumbar radiculopathy of the left lower extremity, with a rating of 20 percent, effective November 1, 2011.  This evaluation will be considered as a component of the spine disability on appeal.

In his August 2010, notice of disagreement, the Veteran stated that his back disability was causing him to be depressed.  As such, the Board finds that the issue of service connection for an acquired psychiatric disorder, as secondary to the Veteran's service-connected back disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has demonstrated pain on motion of the thoracolumbar spine, but he retains 30 degrees or more of forward flexion without additional impairment after repetitive use, with no ankylosis, and with no incapacitating episodes.

2.  The weight of the evidence supports a finding that the Veteran's left leg radiculopathy manifested prior to November 1, 2011; throughout the appeal, the extent of neurologic impairment was been no more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 percent for degenerative joint/disc disease of the lumbosacral spine, L3-4 through L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).

2.  The criteria for entitlement to a rating of 20 percent for radiculopathy of the left lower extremity, prior to November 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in October 2009, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in October 2009, November 2011, and December 2014 to determine the severity of the Veteran's lumbar spine disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Service connection for degenerative joint and disc disease of the lumbosacral spine was established in an October 2008 rating decision, which assigned a 10 percent rating.  The Veteran submitted a claim for an increased rating in September 2009, after which the February 2010 rating decision assigned a higher (20 percent) rating.  

The Veteran's service-connected lumbosacral spine disability has been rated under DC 5243 for intervertebral disc syndrome (IDS).  38 C.F.R. § 4.71a.

Under DC 5243, intervertebral disc syndrome is to be evaluated under either General Rating Formula of Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula of Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

In this case, the Board finds that the evidence does not support a rating in excess of 20 percent for the Veteran's service-connected lumbosacral spine disability for any portion of the rating period on appeal.

An October 2009 VA treatment report shows complaints of low back pain radiating to the left lower extremity.  The Veteran reported two incapacitating episodes requiring him to stay in bed for up to two weeks.  He reported variable flare-ups precipitated by prolonged sitting, standing, or ambulation and resulting in increased pain and some additional limitation.  He reported being employed as a customer service representative for an electric utility company, which aggravated his pain after prolonged sitting.  Physical examination showed thoracolumbar forward flexion to 40 degrees, with pain starting at 35 degrees.  Arthritis was documented by imaging studies.

A November 2011 VA examination shows reports of low back pain radiating to the left lower extremity.  The Veteran reported flare-ups that force him to lie down, rest, and take his medications.  He stated that he could not tolerate prolonged sitting of more than 20 minutes, prolonged standing, or do heavy lifting.  Physical examination showed forward flexion to 65 degrees, with pain at that point, including after repetitive motion.  The examiner noted moderate radiculopathy in the left lower extremity, with no other neurological abnormalities.  The Veteran did not report any incapacitating episodes during the last 12 months due to IDS.  Arthritis was documented by imaging studies.  The Veteran stated that he retired in 2010 due to his back pain, which was so bad that he was unable to tolerate sitting for more than 30 minutes.  His job involved phone and computer work.

A December 2014 VA examination shows pain in the left thigh, on the side, with numbness.  The Veteran reported that he had a nerve block injection in his back in July 2014, which helped for several months, but now the pain was coming back.  Physical examination showed forward flexion to 60 degrees, with pain, including after repetitive use.  The examiner noted moderate radiculopathy in the left lower extremity.  No ankylosis or other neurological abnormalities were noted.  The Veteran did not report any episodes requiring bed rest.  Arthritis was documented by imaging studies.  See also July 2014 addendum (within email correspondence).

Private treatment records are consistent with the findings of the VA examinations.  A May 2008 private radiology report shows multilevel mild degenerative changes.  A June 2008 private treatment note shows a diagnosis of herniated lumbar disc.  A July 2008 private progress report shows diagnoses of sciatica, back pain, and lumbar radiculopathy.  A September 2009 private treatment note shows complaints of lower back pain, with associated muscle spasms and tightness, worsened by sitting, standing, walking.  MRI scan showed diffuse degenerative lumbar disc.  The Veteran's range of motion for his spine was described as adequate.  Occupation health records from September 2009 to November 2009 show complaints of low back pain radiating to the back of the left thigh.  Such records show that the Veteran was found not fit for duty at the time.  A December 2009 letter shows that the Veteran was receiving therapy for his lower back.  A September 2010 private treatment note shows complaints of lower back pain that radiates to the back of the left thigh.  A September 2010 letter from the Veteran's physician states the opinion that the Veteran is permanently disabled, therefore making it impossible for him to return to work.  Private treatment records from April January 2010 to July 2014 show continuing treatment for the Veteran's lower back pain.

The above evidence shows that the Veteran retained forward flexion of the lumbar spine to 30 degrees or more throughout the period on appeal.  He did not have any additional limitation of motion due to pain, weakness, incoordination, or fatigability with repetitive testing on any examination.  The Veteran reportedly experiences flare-ups but there is no objective evidence that these resulted in any further limitation of motion.  In this regard, the Board acknowledges Mitchell v. Shinseki, 25 Vet. App. 32 (2011), in which the United States Court of Appeals for Veterans Claims (the Court) held that all VA examinations must comply with 38 C.F.R. § 4.40 regarding functional loss; the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time; and if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups.  Here, the most recent examiner commented that it would involve speculation to provide specific findings regarding the degree of any additional functional limitation caused during a period of flare-up; while not expressly stated, the Board interprets this comment to mean that it would be speculative because the examiner had not been able to witness the actual flare-ups.  It does not appear that additional development, such as seeking an addendum opinion from the same examiner or another individual would yield any useful information; it would seemingly remain speculative to comment on the severity of symptoms during an unobserved period of flare up.  Thus, additional development would likely only serve to delay the adjudication of the claim and provide no meaningful benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991)

In further finding against an increased evaluation, the Board notes that there is no evidence of ankylosis.  These findings preclude a rating higher than 20 percent under the General Rating for Diseases and Injuries of the Spine.  There is a diagnosis of intervertebral disc syndrome, but no showing of incapacitating episodes having a total duration of at least four weeks, which precludes a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DCs 5242-5243.

The Board has also considered entitlement to separate evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating for Diseases and Injuries of the Spine.  As previously noted, a separate 20 percent rating has been established for left leg radiculopathy, effective November 1, 2011.  See July 2014 rating decision.  As the Veteran submitted his claim for an increased rating in September 2009, this effective date does not cover the entire period on appeal and the Board must determine whether the evidence demonstrates that any of the neurologic abnormalities were present earlier that the current rating assignment contemplates.  

The Board finds that the evidence supports entitlement to a separate rating for percent for left leg radiculopathy earlier than currently established.  In this regard, the Board notes that a June 2008 private treatment records shows a history of radicular pain and July 2008 private progress report shows a diagnosis of lumbar radiculopathy.  Additionally, a September 2009 private treatment note shows a diagnosis of lumbar degenerative disease and lumbar radiculopathy.  The Board also notes that, in the October 2009 VA examination, the Veteran reported low back pain radiating to the left leg.  In view of this evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran's moderate left leg radiculopathy manifested prior to the current effective of November 1, 2011.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

While the 10 percent evaluation for left leg radiculopathy is warranted prior to November 1, 2011, at no time during the appeal is an evaluation higher than 20 percent warranted.  Indeed, the evidence would require severe neurologic impairment.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  Here, the 2014 examination showed left leg radiculopathy, specifically noted to be moderate.  At the prior examinations, motor and sensory findings were consistently normal, and there was slight reflect abnormality (1+) in the knee in November 2011.  Thus, severe impairment not having been demonstrated, a rating in excess of 20 percent is not for application for the service-connected left leg radiculopathy associated with the low back disability.

In sum, the weight of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected lumbosacral spine disability.  Nevertheless, the Board finds that a rating of 20 percent, and no higher, for left leg radiculopathy is warranted prior to November 1, 2011.

ORDER

Entitlement to a rating in excess of 20 percent for degenerative joint/disc disease of the lumbosacral spine, L3-4 through L5-S1, is denied.

Entitlement to a rating of 20 percent for radiculopathy of the left lower extremity, prior to November 1, 2011, is granted.

A rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.


REMAND

The Veteran contends that he is unemployable due to his service-connected lumbar spine disability.  See, e.g., August 2010 notice of disagreement.  In this regard, he has stated that he was unable to work from September 2009 to April 2010 and finally retired in May 2010, at which point he began to receive disability benefits from the Social Security Administration.  Such assertions are consistent with the medical evidence.  See, e.g., private progress reports from September 2009 to April 2010 (finding the Veteran not fit for duty); September 2010 private medical opinion (stating that the Veteran is permanently disabled and unable to return to work).

The Veteran is currently in receipt of a 20 percent rating of his service-connected lumbar spine disability, and 20 percent for his left leg radiculopathy, for a combined rating of 40 percent.  As such, he does not meet the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, there is evidence of unemployability during the period on appeal.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  In addition, the Board finds that a medical opinion as to the Veteran's employability during the rating period would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the appropriate medical professional(s) for a medical opinion as to the Veteran's employability.  The examiner should note review the claims file in the report.  

The examiner is requested to describe the functional impairment caused by each of the service-connected disabilities and to state how they might impact the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience.  In this regard, the Board notes that the Veteran worked as a customer service representative for an electric utility company and has consistently stated that he retired from this job because his service-connected lumbar spine disability made it intolerable to sit for a prolonged period of time. 

2.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities preclude him from securing and following gainful employment.

3.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


